United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2384
                     ___________________________

                          Sakima Iban Salih El Bey

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Johnson, Officer, West Memphis Police Department; McElroy, Officer, West
Memphis Police Department; West Memphis Police Department; Arkansas, State
of; Asa Hutchinson; Does, Congress of Arkansas House of Representatives and
                        Congress of Arkansas Senate

                   lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                       Submitted: December 16, 2019
                         Filed: December 19, 2019
                               [Unpublished]
                              ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Sakima Iban Salih El Bay appeals the district court’s1 preservice dismissal of
his complaint seeking declaratory, injunctive, and monetary relief following his
Arkansas arrest and subsequent convictions for driving on a suspended license and
careless and prohibited driving. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       This court concludes that the district court properly dismissed the complaint
because Salih El Bay’s convictions have not been reversed and a judgment in his
favor would necessarily call their validity into question. See Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam) (de novo review of § 1915(e)(2)(B) dismissal
for failure to state a claim); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable D. P. Marshall, Jr., Chief Judge, United States District Court
for the Eastern District of Arkansas.

                                         -2-